In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (LaTorella, J.), dated November 6, 2000, which granted the motion of the defendants J.J. Maloney Co., Inc., doing business as J.J. Maloney Co. and John M. Nolan pursuant to CPLR 3211 (a) (8) to dismiss the complaint insofar as asserted against them for lack of in personam jurisdiction.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated insofar as asserted against the respondents.
The respondents’ preanswer motion failed to comply with the timeliness requirement set forth in CPLR 3211 (e), and they never sought leave to serve a late answer. Therefore, the motion should have been denied. Altman, J.P., Krausman, McGinity and Cozier, JJ., concur.